IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERT COLLIER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1810

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 11, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Robert Collier, pro se, Petitioner.

Jennifer Parker, General Counsel, and Beverly Brewster, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.